The opinion of the Court wais delivered by
Lewis, C. J.
It is the duty of an executor to produce to the appraisers “ all evidence of debt”, and “ all claims for money,” in order that they may be included in the inventory. The object of the inventory is merely to enable the;parties interested in the estate to call the executor to account. ' It precludes no one from making defence against the claims included in it. The executor Las an equal right with others to.'protect his own interests; and the insertion of a note against himself in the inventory, with his assent, does not preclude him from making defence-against it. It is not such an acknowledgment of the debt as takes it out of the Statute of Limitations. Independent of the special circumstance, showing that the justice of the demand was not acknowledged by the executor, the case was properly decided 'in his favour.
Decree affirmed.